39 A.3d 1118 (2012)
304 Conn. 907
J. William GAGNE, Jr.
v.
Enrico VACCARO.
SC 18937.
Supreme Court of Connecticut.
Decided March 14, 2012.
Peter A. Ventre, Hartford, in support of the petition.
Eugene A. Skowronski, Ansonia, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 133 Conn.App. 431, 35 A.3d 380, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that General Statutes § 51-183c required the trial court to recuse itself from presiding over the hearing on the plaintiffs motion for attorney's fees?"
PALMER and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.